Title: To James Madison from Samuel Fulton, 12 October 1812 (Abstract)
From: Fulton, Samuel
To: Madison, James


12 October 1812, Baton Rouge. Wrote to JM in 1802 reporting his arrival in the U.S. and expressing his desire to become “usefull to my own Country by entering into its amediate Service, after having Spent Eight years of my Life in that of France.” Acknowledges JM’s response [not found], which informed him that his name would be placed on the list of appointments. States that he is ready to accept any post he may be thought capable of filling, but would prefer to serve in the cavalry or rangers. Notes that in West Florida under the Spanish government, he was “Charged with organising and Training the Militia as Commandant, and now under the Teritorial Government of Louisiana as Colo. of the Militia.”
